Citation Nr: 1550103	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a spousal aid and attendance allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of nonservice-connected pension benefits and his spouse is not a veteran.

2.  The Veteran has a 10 percent disability rating for bilateral hearing loss, his only service-connected condition.


CONCLUSION OF LAW

The criteria for increased pension or compensation by reason of the Veteran's spouse being in need of aid and attendance are not met.  38 U.S.C.A. §§ 1115, 1521(d) (West 2014); 38 C.F.R. § 3.351 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014)).  However, as discussed below, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

By way of background, the Veteran is currently in receipt of nonservice-connected pension as the greater monetary benefit.  Additionally, he is in receipt of a special monthly pension based on his need for aid and attendance.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.351, 3.352.  He has also been awarded a 10 percent disability rating for bilateral hearing loss, his only service-connected condition.  The Veteran is now seeking an aid and attendance allowance for his spouse.

Unfortunately, there is no legal basis for awarding the benefit sought.  See generally, 38 U.S.C.A. § 1521; 38 C.F.R. § 3.351.  In that regard, the applicable regulation provides for payment of increased pension to a surviving spouse receiving death pension, by reason of need for aid and attendance or by reason of being housebound.  38 C.F.R. § 3.351(a)(5).  In addition, 38 U.S.C.A. § 1521(f)(2) provides for a higher rate of pension if both spouses are veterans and one or both of them is in need of regular aid and attendance.  However, the Veteran is alive, and there is no indication in the record, nor has the Veteran asserted, that his spouse is also a veteran and entitled to pension benefits in her own right.  In other words, there is no legal basis for additional nonservice-connected pension payable to a living Veteran due to a non-veteran spouse's need for aid and attendance.

The Board acknowledges that payment of increased compensation, rather than pension, to a Veteran based on a spouse's need of aid and attendance is allowed in certain circumstances.  38 C.F.R. § 3.351(a)(2).  However, the statute authorizing such compensation states that a veteran must have a service-connected disability rated not less than 30 percent in order to qualify for the benefit.  See 38 U.S.C.A. §§ 1115.  Here, that prerequisite is not met, as the Veteran is currently assigned a  10 percent disability rating for bilateral hearing loss, his only service-connected disability.

In short, the Veteran is alive, his wife is not a veteran who is also entitled to pension, and he does not have a service-connected disability rated at least 30 percent; thus, there is no basis on which either increased pension or compensation may be awarded by reason of his wife's need of aid and attendance.  Accordingly, the claim for a spousal aid and attendance allowance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an aid and attendance allowance for the Veteran's spouse is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


